NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit


                                       2006-3430


                                 HOWARD M. ZWAGIL,

                                                            Petitioner,


                                            v.


                       GENERAL SERVICES ADMINISTRATION,

                                                            Respondent.


        Howard Margulies, Law Office of Mark W. Howes, of Annapolis, Maryland, argued
for petitioner. On the brief was Mark W. Howes.

       Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on the
brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Todd M. Hughes, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2006-3430


                                 HOWARD M. ZWAGIL,

                                                         Petitioner,

                                            v.

                       GENERAL SERVICES ADMINISTRATION,

                                                         Respondent.

                                      Judgment


ON APPEAL from the Merit Systems Protection Board

in CASE NO(S).         PH0752040421-M-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


                            AFFIRMED. See Fed. Cir. R. 36.

      Per Curiam (MICHEL, Chief Judge, LOURIE and BRYSON, Circuit Judges).




                                             ENTERED BY ORDER OF THE COURT




DATED: July 10, 2007                                 /s/ Jan Horbaly

                                                       Jan Horbaly, Clerk